Exhibit 10.2

 

SECOND AMENDMENT TO EXCLUSIVE CROSS-LICENSE,

TECHNOLOGY TRANSFER, AND REGULATORY MATTERS AGREEMENT

 

THIS SECOND AMENDMENT TO EXCLUSIVE CROSS-LICENSE, TECHNOLOGY TRANSFER, AND
REGULATORY MATTERS AGREEMENT (this “Amendment”) is entered into the later of the
dates in the signature block below (the “Amendment Effective Date”) by and
between INO Therapeutics LLC, a Delaware limited liability company having a
place of business at Perryville III Corporate Park, 53 Frontage Road, Third
Floor, Hampton, NJ 08827 (“Ikaria”), and Bellerophon Pulse Technologies LLC, a
Delaware limited liability company, with offices at Perryville III Corporate
Park, 53 Frontage Road, Suite 301, Hampton, NJ 08827 (“Pulse Technologies”). All
capitalized terms not defined herein shall have the same meanings ascribed
thereto in the Exclusive Cross-License, Technology Transfer, and Regulatory
Matters Agreement dated as of February 9, 2014 by and between Ikaria and Pulse
Technologies (as amended on March 27, 2014, the “Agreement”). Ikaria and Pulse
Technologies may be individually referred to as a “Party” and together as the
“Parties.”

 

WHEREAS, Ikaria and Pulse Technologies wish to amend certain provisions of the
Agreement, among other things, expand the scope of the indications licensed by
Ikaria to Bellerophon under the Agreement; and

 

WHEREAS, as an inducement to Ikaria to enter into this Agreement, Pulse
Technologies will require or arrange for certain of its affiliates to modify
certain existing Agreements Not to Compete between Ikaria Acquisition LLC (f/k/a
Ikaria Acquisition, Inc.) and such Bellerophon affiliates.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration (including, without limitation, the
expansion of license rights granted by Ikaria to Bellerophon as set forth in
this amendment), the receipt and sufficiency of which are hereby acknowledged,
the Parties hereto agree as follows:

 

1.             New Definitions. The following new subsections shall be added to
Section 1.2 of the Agreement:

 

1.2.44                                      “CTEPH” shall mean chronic
thromboembolic pulmonary hypertension in patients who are (a) not candidates for
surgical treatment or (b) are surgical treatment failures for chronic,
out-of-hospital treatment.

 

1.2.45                                      “High Altitude Sickness” shall mean
pulmonary hypertension associated with pulmonary edema from high altitude
sickness.

 

1.2.46                                      “Sarcoidosis” shall mean pulmonary
hypertension associated with the growth of tiny collections of inflammatory
cells in the lung.

 

1.2.47                                      “Additional Indications” shall mean
CTEPH, High Altitude Sickness, and Sarcoidosis.

 

1.2.48                                      “Net Sales” shall mean Pulse
Technologies’ and its Sublicensees’ gross receipts for the sale, lease, or
transfer of any R&D Product (in respect of which a payment is owed under this
Agreement) to any third party, less the sum of the following:

 

(a)                         discounts, credits, refunds, and rebates actually
allowed in amounts customary in the trade;

 

--------------------------------------------------------------------------------


 

(b)                         sales and value added taxes, tariffs, duties and use
taxes directly imposed on the sale of an applicable R&D Product and actually
paid by Pulse Technologies or its Sublicensees;

 

(c)                          reasonable and customary rebates and similar
payments made with respect to sales paid for by any governmental or regulatory
authority such as, by way of illustration and not in limitation of the parties’
rights hereunder, programs in the applicable territory that are equivalent or
similar to federal or state Medicaid, Medicare or similar state programs in the
United States;

 

(d)                         amounts allowed or credited on returns of sales of
any applicable R&D Products;

 

(e)                          amounts that are written off as non-collectible
after Pulse Technologies’ or its Sublicensees’ commercially reasonable efforts
to collect such amounts, exclusive of costs of collection; and

 

(f)                           postage, freight, shipping, insurance, and other
transportation-related charges actually incurred directly by Pulse Technologies
in shipping R&D Products.

 

No deductions may be made for commissions paid to individuals for the sale of an
applicable R&D Product, whether they are independent sales agents or regularly
employed by Buyer or its affiliates, nor for any other cost incurred in the
manufacture, marketing, sale, distribution, shipment (other than as permitted
under Section 1.2.48(f) above), promotion, advertisement, exploitation, or
commercialization of an applicable R&D Product.

 

In the case of an applicable R&D Product transferred by Buyer or its Affiliates
to one another or to a third party where (i) such transferee is using such
applicable R&D Product for the purposes of selling products or creating products
for sale or for services in the commercial market (other than under a written
agreement pursuant to which the transferee’s use of the applicable R&D Product
is limited to research purposes internal to such transferee only for which such
transferee does not derive a commercial of other economic benefit) and (ii) such
transferee has, in connection with such transfer, paid consideration to Pulse
Technologies in a form other than cash for an applicable R&D Product, the Net
Sales shall mean the cash consideration that the selling party would receive if
they were sold to an unrelated, unaffiliated third party in an arm’s length sale
of the same product in similar quantities at the same time and place (the “Fair
Market Value”).

 

Applicable R&D Products will be considered “sold” when delivered, billed out, or
invoiced, whichever comes first. For all applicable R&D Products used by Buyer
as premiums to promote, market, sell, or lease products or processes other than
applicable R&D Products, the applicable R&D Products will be deemed to have been
sold at the Fair Market Value.

 

A “sale” shall not include transfers or dispositions for bona fide charitable
purposes or when applicable R&D Products are distributed alone, prior to
receiving regulatory approval for sale or use of such applicable R&D Products,
for pre-clinical, clinical, regulatory or governmental regulatory purposes for
which no compensation or financial or economic benefit is received by, or
accrued to Pulse Technologies or its Sublicensees.

 

--------------------------------------------------------------------------------


 

Individual samples of applicable R&D Products that are provided by Pulse
Technologies or its Sublicensees in reasonable and industry-standard quantities
free of charge and with no direct or indirect benefit to Pulse Technologies in a
bona fide effort to promote sales of the applicable R&D Product only shall not
be considered transfers or sales for the purposes of Section 1.2.48.

 

With respect to an applicable R&D Product that is sold as part of a combination
product with one or more other functional products or functional product
enhancements which are not applicable R&D Products, the Net Sales of such
applicable R&D Product, for the purposes of determining the amounts due and
payable under Section 2.4, shall be determined by multiplying the Net Sales of
the combination product by the fraction A/(A+B) where A is the average published
sale price of such applicable R&D Product when sold separately in finished form
in like quantities and B is the average published sale price of the other
products in the combined product sold separately in finished form in like
quantities. In the event such average published sale price of the other products
in the combined product cannot be determined, Net Sales for the purposes of
determining royalty payments for the combination product shall be calculated by
multiplying the Net Sales of the combination product by the fraction A/C where A
is the average published sale price of such applicable R&D Product when sold
separately in finished form and C is the average published sale price of the
combined product.

 

2.             Modification of Section 1.2.29. Section 1.2.29 of the Agreement
is hereby amended and restated in its entirety as follows:

 

1.2.29.                                   “R&D Business” shall mean the business
of the development, manufacture, commercialization, promotion, sale, import,
export, servicing, repair, training, storage, distribution, transportation,
licensing, or other handling or disposition of (a) nitric oxide, (b) a device
intended to deliver nitric oxide, or (c) a service that delivers or supports the
delivery of nitric oxide; in each case, solely for or in connection with the
outpatient, chronic treatment of patients who have COPD, IPF, PAH, CTEPH, High
Altitude Sickness, or Sarcoidosis, and even if initiation of therapy occurs in a
hospital setting or such treatment occurs as part of episodic treatment or
hospitalization of patients with COPD, IPF, PAH, CTEPH, High Altitude Sickness,
or Sarcoidosis.

 

3.             Modification of Section 2. The following shall be added as a new
Section 2.11 to Section 2 of the Agreement:

 

2.11                        Acknowledgement. Pulse Technologies hereby confirm
that Ikaria, pursuant to its existing rights under the Agreement, does and will
have full access to any and all Grant-Back IP (including, without limitation,
the right to reference all regulatory filings and approvals as described in
Section 8.3 of the Agreement) that may arise in connection with the Additional
Indications (including, without limitation, any data, regulatory filings, and
device technology), and that Ikaria further does and will have full right and
authority to use such Grant-Back IP (including, without limitation, the right to
reference all regulatory filings and approvals as described in Section 8.3 of
the Agreement) within the scope of the Agreement (including, by way of example
only, by integrating pulse technology into Ikaria’s current or future delivery
devices for use outside of the R&D Business).

 

--------------------------------------------------------------------------------


 

4.             Modification of Section 6. Section 6 of the Agreement is hereby
amended and restated in its entirety as follows:

 

6.                                      Economic Terms, Records, and Audits.

 

6.1                               Maintenance of Records and Audit Rights.
During the Term and for two (2) years thereafter, Pulse Technologies shall
maintain (and shall require each Sublicensee to maintain) documentation and
records sufficient to demonstrate its compliance with the requirements of this
Agreement. Upon reasonable notice from Ikaria, Pulse Technologies shall provide
(and shall require its Sublicensees to provide) to Ikaria or its agents with
access to Pulse Technologies’ (and its Sublicensees’) premises during normal
business hours to examine or copy all records requested by Ikaria or otherwise
relevant to determine whether Pulse Technologies (and each Sublicensee) is in
compliance with the requirements of this Agreement (including, without
limitation, records of sales in the Additional Indications). Without limiting
the generality of the foregoing, Ikaria shall have the right to review any and
all (a) Sublicenses granted by Pulse Technologies to any R&D IP or Grant-Back IP
and (b) agreements with R&D Product Customers.

 

6.2                               Tracking and Reporting Regarding Additional
Indications. Pulse Technologies shall use its best efforts to develop and
implement measures reasonably acceptable to Ikaria such that use in each of the
Additional Indication can be tracked by Pulse Technologies and reported to
Ikaria (the “Tracking and Reporting Mechanism”). If, despite Pulse Technologies
best efforts to development and implement the Tracking and Reporting
Mechanism, Ikaria in good faith nonetheless believes that the Tracking and
Reporting Mechanism does not meet the requirements of this Section 6.2, Ikaria
shall provide written notice thereof, which written notice shall describe each
basis for such belief. Promptly following the provision of such notice, Ikaria
and Pulse Technologies shall meet to discuss in good faith the content of
Ikaria’s notice and to determine whether and how to remedy the issues raised by
Ikaria. If after 30 days from the date of Ikaria’s notice and despite the
Parties’ good faith efforts to remedy the issues raised by Ikaria, Ikaria still
believes that Tracking and Reporting Mechanism does not meet the requirements of
this Section 6.2, the issues shall be escalated to the Chief Executive Officers
of each Party for resolution, provided, that Ikaria shall be entitled to make a
final, good faith determination as to whether the Tracking and Reporting
Mechanism meets the requirements of this Section 6.2.

 

6.3                               Running Royalty Payments. Upon the terms and
subject to the conditions set forth herein, Pulse Technologies shall pay to
Ikaria five percent (5%) of Net Sales of all R&D Products any of the Additional
Indications in the Territory for so long as any such R&D Products for any of the
Additional Indications are commercialized; provided, however, that the foregoing
rate of five percent (5%) shall be reduced to three percent (3%) if Ikaria
obtains an indication within the Ikaria NO Business using a pulsed method of
delivery that but for reference to and reliance upon the Grant-Back IP
(including, by way of example, an R&D Product Approval) would not have been
obtained, and provided that such reduction shall apply only to Net Sales that
occur after the date on which Ikaria obtains such approval. Pulse Technologies
shall make all

 

--------------------------------------------------------------------------------


 

payments due to Ikaria under this Section 6.3 within 45 days after the end of
each calendar quarter and each payment shall be accompanied by a report
providing (a) the Net Sales for such calendar quarter separated by country,
(b) the total deductions used to calculate the above noted Net Sales with each
specific deduction itemized, and (c) the amount of payments payable to Ikaria
for such year, as well as the computation thereof.

 

6.4.                            Contingent Expansion of Royalty Payment Base. If
despite Pulse Technologies’ best efforts to put in place a Tracking and
Reporting Mechanism reasonably acceptable to Ikaria in respect of the Additional
Indications as described in Section 6.2 above, the sales-based payments on Net
Sales required under Section 6.3 above shall apply to all worldwide sales of all
R&D Products (i.e., not just those commercialized for an Additional Indication)
provided that the royalty rate shall be one percent (1%) rather than five
percent (5%) or three percent (3%).

 

5.             Modification of Section 11. Section 11 of the Agreement is hereby
amended as follows:

 

The “and” at the end of Section 11.1.1(a) is hereby deleted.

 

The period at the end of Section 11.1.1(c) is hereby deleted and replace by “;
and”.

 

A new section 11.1.1(d) is hereby added as follows:

 

“11.1.1(d)                                         with respect to R&D Products
for CTEPH (including the license granted under Section 2.1), this Agreement
shall terminate at the earlier of:

 

(i)                                     two years after Pulse Technologies has
obtained an R&D Regulatory Approval in PAH or COPD (whichever is obtained
earlier) if Pulse Technologies has failed to commence and remain actively and
continuously engaged in the development or commercialization (either directly or
through one or more Sublicensees) of an R&D Product for CTEPH, or

 

(ii)                                  at the point in time when Pulse
Technologies is no longer actively and continuously engaged in the development
or commercialization (either directly or through one or more Sublicensees) of an
R&D Product for CTEPH after having commenced such development and
commercialization within two years after Pulse Technologies has obtained an R&D
Regulatory Approval in PAH or COPD (whichever is obtained earlier).

 

A new section 11.1.1(e) is hereby added as follows:

 

“11.1.1(e)                                          with respect to R&D Products
for High Altitude Sickness (including the license granted under Section 2.1),
this Agreement shall terminate at the earlier of:

 

(i)                                     two years after Pulse Technologies has
obtained an R&D Regulatory Approval in PAH or COPD (whichever is obtained
earlier) if Pulse Technologies has failed to commence and remain actively and
continuously engaged in the development or commercialization (either directly or
through one or more Sublicensees) of an R&D Product for High Altitude Sickness,
or

 

--------------------------------------------------------------------------------


 

(ii)                                  at the point in time when Pulse
Technologies is no longer actively and continuously engaged in the development
or commercialization (either directly or through one or more Sublicensees) of an
R&D Product for High Altitude Sickness after having commenced such development
and commercialization within two years after Pulse Technologies has obtained an
R&D Regulatory Approval in PAH or COPD (whichever is obtained earlier).

 

A new section 11.1.1(f) is hereby added as follows:

 

“11.1.1(f)                                           with respect to R&D
Products for Sarcoidosis (including the license granted under Section 2.1), this
Agreement shall terminate at the earlier of:

 

(i)                                     two years after Pulse Technologies has
obtained an R&D Regulatory Approval in PAH or COPD (whichever is obtained
earlier) if Pulse Technologies has failed to commence and remain actively and
continuously engaged in the development or commercialization (either directly or
through one or more Sublicensees) of an R&D Product for Sarcoidosis, or

 

(ii)                                  at the point in time when Pulse
Technologies is no longer actively and continuously engaged in the development
or commercialization (either directly or through one or more Sublicensees) of an
R&D Product for Sarcoidosis after having commenced such development and
commercialization within two years after Pulse Technologies has obtained an R&D
Regulatory Approval in PAH or COPD (whichever is obtained earlier).

 

6.             Amendment of Drug Clinical Supply Agreement. The Parties agree
that the term “Pulse Technologies Clinical Programs” as such term is used in the
Drug Clinical Supply Agreement by and between the Parties dated as of
February 9, 2014 (the “Supply Agreement”) shall be deemed to include the
Additional Indications.

 

7.             Amendment of Non-Competition Agreements. In consideration of the
expansion of the license rights under the Agreement as set forth in this
Amendment (i.e., the expansion of the license rights granted by Ikaria to Pulse
Technologies to include the Additional Indications), and Ikaria’s agreement to
amend the Supply Agreement as described in Section 6 to provide Product (as that
term is used in the Supply Agreement) for use in the Additional Indications,
Pulse Technologies hereby agrees (and will require applicable Bellerophon
affiliates to agree) to amend the Agreements Not to Compete by and between
Ikaria Acquisition LLC (f/k/a Ikaria Acquisition, Inc.) and each of the
following Bellerophon affiliates: (a) Bellerophon BCM LLC, (b) Bellerophon
Therapeutics LLC, and (c) Bellerophon Services Inc., as well as the Agreement
Not to Compete by and between the Parties, in each case in the form attached
hereto as Exhibit A, to extend their current term for a period of five years
from the Amendment Effective Date. The Parties agree that this Amendment shall
not become binding upon the Parties unless and until each of the amendments
described in this Section 7 has been signed and delivered by the applicable
parties thereto.

 

8.             Ratification of Agreement. Except as set forth in Sections 1
through 7 of this Amendment, all of the other terms and conditions of the
Agreement are hereby ratified and confirmed to be of full

 

--------------------------------------------------------------------------------


 

force and effect, and shall continue in full force and effect. This Amendment is
hereby integrated into and made a part of the Agreement.

 

9.             Counterparts. This Amendment may be executed in two counterparts,
each of which shall be effective as of the Amendment Effective Date, and all of
which shall constitute one and the same instrument. Each such counterpart shall
be deemed an original, and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart.

 

10.          Execution and Delivery. This Amendment shall be deemed executed by
the Parties when any one or more counterparts hereof, individually or taken
together, bears the signatures of each of the Parties hereto.

 

IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
duly authorized representatives effective as of the Amendment Effective Date.

 

INO THERAPEUTICS LLC

 

BELLEROPHON PULSE TECHNOLOGIES LLC

 

 

 

By:

/s/ Kathleen A. Schaefer

 

 

By:

/s/ Jon Peacock

 

 

 

 

 

 

Name:

Kathleen A. Schaefer

 

 

Name:

Jon Peacock

 

 

 

 

 

 

Title:

President

 

 

Title:

Chairman & CEO

 

 

 

 

 

 

Date:

July 27, 2015

 

 

Date:

7/27/15

 

--------------------------------------------------------------------------------